IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE


WASHINGTON STATE DEPARTMENT                      No. 72719-2-1
OF TRANSPORTATION,

                        Respondent,
                                                 PUBLISHED OPINION
                v.



CITY OF SEATTLE,

                        Appellant.               FILED: February 29, 2016
       Schindler, J. —The Seattle Municipal Code exempts "[development

undertaken by the Washington State Department of Transportation [(WSDOT)] in state

highway right-of-way" from the requirement to obtain a grading permit.1 Nonetheless,

the city of Seattle (City) took the position that WSDOT must obtain grading permits for

the construction on temporary easements of work bridges necessary to access and

construct the West Approach Bridge portion of the State Route 520 floating bridge

project. Because the City erroneously interpreted and applied the exemption, we affirm

the decision to grant the land use petition and invalidate the grading permits.




       1SMC22.170.060(B)(14).
No. 72719-2-1/2


                                            FACTS

      State Route 520 (SR-520) is designated by the legislature as a highway of

statewide significance.2 SR-520 begins at the Interstate 5 (1-5) junction in Seattle and

runs east across Lake Washington and the Evergreen Point Floating Bridge to State

Route 202 in Redmond. Before beginning work on the SR-520 Evergreen Point

Floating Bridge project, WSDOT obtained environmental permits, including a shoreline

substantial development permit and a conditional use permit to construct the West

Approach Bridge.

       The Washington State Department of Transportation (WSDOT) began

construction on the floating bridge replacement project in April 2012. The project

replaces the existing floating bridge and the connection to I-5 and the Montlake

Boulevard interchange. The West Approach Bridge is an elevated structure that

connects the new floating bridge to the Montlake Boulevard interchange in Seattle.

       The West Approach Bridge crosses over wetland areas, shoreline areas, and the

Washington Park Arboretum. The construction of work bridges on adjacent property

located near shallow water areas was necessary to access and construct the West

Approach Bridge and for demolition purposes. The "Environmental Impact Statement"
describes the need to construct the work bridges "in four general areas along the project

alignment: Portage Bay, Union Bay, the west approach in Lake Washington, and the
east approach in Lake Washington."

       Work bridges are proposed in shallow-water areas where work from
       barges is not possible. Each of these shallow-water areas is expected to
       need two construction work bridges, one on either side (north and south)
       of the new alignment. Work bridges are expected to also be used for
       demolition purposes. There will be periods when both the north and south

       2 RCW 47.06.140(1); RCW 47.17.720.
No. 72719-2-1/3


      work bridges are functional, depending on construction requirements. The
      typical layout of a construction work bridge consists of about a 30-foot
      wide structure, with heavy timber decking supported by steel beams ....
      Work bridges would be built on driven piles installed from a mobile crane.

      Construction of work bridges would be accomplished from a crane that
      starts out on land behind a temporary wall on a pad prepared at the edge
      of the water. The crane swings out and starts driving piles in the water for
      the first pile bent. Pile installation for work bridges would be conducted
      using a combination of vibratory and impact pile-driving (a single crane
      can be fitted with either a vibratory or impact hammer, depending on the
      need). After all piles for each bent are driven, they are cut off at the same
      elevation. Steel cap beams are set on top of the piles to complete the
      bent. Support beams are welded from one bent to the next and timber
      deck panels are then bolted to the support beams. After the deck span is
      in place, the crane is advanced out onto the span and the operation
       continues until all the bents and work bridge spans are in place.

       In 2013, WSDOT acquired temporary easements for the adjacent property

needed to construct the work bridges for the West Approach Bridge from the city of

Seattle (City), Washington State Department of Natural Resources, and the University
of Washington. The temporary easements give WSDOT the right to use the property as

a "work area for adjacent highway construction-related activities" and "all necessary

machinery and equipment." For example, the temporary easement with the City

provides, in pertinent part:

                               TEMPORARY EASEMENT

       State Route 520, SR 5 Vicinity to Evergreen Point Bridge

             The Grantor(s), The City of Seattle, Department of Parks and
       Recreation, for and in consideration of the sum of TEN AND NO/100
       ($10.00) Dollars, and other valuable consideration, convey(s) and grant(s)
       unto the State of Washington, acting by and through its Department of
       Transportation, and its assigns, Grantee, underthe imminent threat of the
       Grantee's exercise of its right of Eminent Domain, the right, privilege and
       easement over, upon, and across the hereinafter described lands for the
       purpose of providing a work area for adjacent highway construction-
       related activities and operating all necessary machinery and equipment in,
No. 72719-2-1/4



      on, over and across the Temporary Easement Area (but not for the
      purposes of constructing any permanent improvements thereon).

            The term of this Temporary Easement shall be an 181 day period
      (Construction Period) which may occur anytime between January 1, 2014
      and December 31, 2016 (Termination Date) but in no event shall the
      Construction Period extend beyond December 31, 2016. The
      Construction period shall commence upon initiation of Grantee's
      construction within the Easement Area.

      On February 14, 2014, the City of Seattle Department of Planning and

Development (DPD) issued a correction notice to WSDOT for the "West Approach

(Montlake to Floating Bridge)." The notice states that before issuing a master use

permit for the project, WSDOT must obtain grading permits to construct the work

bridges on the temporary easements because the "property ... is not considered as

right-of-way." The notice also states a "grading permitwill be required if the work

impacts or encroaches upon [the] property, even if the work begins in WSDOT right-of-

way." The notice of correction states that the requirement to obtain grading permits

"includes shoring elements needed to support excavations for constructing staging

areas and proposed structures."

      WSDOT and the City disagreed about whether the City had the authority to

require WSDOT to obtain grading permits for construction of the work bridges on the

adjacent temporary construction easements that were necessary to access and
construct the West Approach Bridge. However, to avoid project delays, WSDOT

obtained grading permits from the City "under protest." The April 28, 2014 letter from
WSDOT to the City states, in pertinent part:

       As this issue is unresolved, WSDOT is moving forward in obtaining
       grading permits for these areas to prevent risk of project delays.
No. 72719-2-1/5


      WSDOT will be obtaining the grading permits from DPD under protest on
      the following grounds:

             1)      WSDOT maintains that it holds plenary authority to exercise
                     all powers necessary for the construction of state highways
                     as provided by RCW 47.01.260 and to perform all work in
                     accordance with WSDOT policies, practices, and standards
                     without need of local permits.

             2)      WSDOT maintains that State [right-of-way] includes limited
                     access facilities and temporary construction easements
                     necessary to accomplish the purpose of limited access
                     facilities pursuant to RCW 47.52.010 and RCW 47.12.010.

      In May, WSDOT submitted applications to the City for grading permits for

construction on the temporary easements of the work bridges needed to access and

construct the West Approach Bridge. WSDOT submitted a right-of-way plat for the SR-

520 Evergreen Point Floating Bridge project with each permit, "Plat of Right of Way for

State Route No. 520 Evergreen Point Bridge." The Plat of Right of Way for each permit

identifies the location of the "existing SR 520," the "proposed SR 520," and the

proposed acquisition and location of the temporary construction easements.

      On May 30, the City issued grading permits for construction of the "520 West

Approach." The permits describe the construction work as follows:

      Grading and site work in support of the West Approach of the SR 520
      Bridge Replacement and HOV[3] Project. Work includes construction of a
      stormwater facility, shared use path, parking and drainage facilities,
      landscaping, and temporary work access structures in the [right-of-way]
      and temporary easement areas, per plan.

      On June 17, WSDOT filed a "Petition for Review of Grading Permits Pursuant to

RCW 36.70C (Land Use Petition Act)." WSDOT asserted the requirement to obtain

grading permits for the work bridges is contrary to the express language of the grading

code exemption and the exclusive statutory authority of WSDOT to construct state

      3 High-occupancy vehicle.
No. 72719-2-1/6


highway right-of-way projects. WSDOT requested the court invalidate the grading

permits.

        The land use petition alleged the City erroneously interpreted the exemption, and

the requirement to obtain grading permits for construction of the work bridges for the

"SR 520 West Approach Bridge North Project" on the temporary easements was an

erroneous application of the law to the facts. The land use petition asserts, in pertinent

part:

                . . . Seattle Municipal Code [(SMC)] section 22.170.060 sets out the
        requirements for grading permits. This section states that grading permits
        are not required for certain activities, including "[development undertaken
        by the Washington State Department of Transportation in state highway
        right-of-way that complies with standards established pursuant to Chapter
        173-270 Washington Administrative Code, the Puget Sound Highway
        Runoff Program; . . . ." SMC 22.170.060.B.14. The SR 520 West
        Approach Bridge North Project is in compliance with the Puget Sound
        Highway Runoff Program, and the work will be undertaken within state
        highway right-of-way.

                . . . WSDOT has acquired the necessary right-of-way to build the
        SR 520 West Approach Bridge North Project. Most of this property has
        been acquired by the State in fee. However, some areas will be needed
        only during the construction period and were acquired as temporary
        construction easements. These areas will be used during the construction
        period, and when construction is complete their control and ownership will
        revert to the underlying landowner. All of this property is treated by
        WSDOT as state right-of-way and is delineated on WSDOT's right-of-way
        plans as such. The underlying landowners of the easement areas are the
        University of Washington, Washington Department of Natural Resources,
        and the City of Seattle Parks and Recreation Department.

               . . . The City's requirement for grading permits for portions of the
        SR 520 West Approach Bridge North Project is in conflict with this code
        provision. The City has erroneously interpreted SMC 22.170.060.B. 14 in
        concluding that the portions of the project that are on temporary
        construction easements are not "in state highway right-of-way."

        WSDOT argued that although it had obtained grading permits, the land use

petition was not moot because the court could provide effective relief by invalidating the
No. 72719-2-1/7



grading permits. WSDOT also argued the petition presented an issue of continuing and

substantial public interest and an authoritative determination would resolve the ongoing

dispute over whether state highway construction projects are subject to the SMC, and

the issue is likely to recur.4

       The City agreed the land use petition was not moot and interpretation of the

exemption was a question of law. The City argued a grading permit is required for

construction outside a state highway right-of-way. The City defined "right-of-way" as "a

strip of land platted, dedicated, condemned, established by prescription or otherwise

legally established for the use of pedestrians, vehicles, or utilities." The City asserted

that because construction on the temporary easements is not part of the highway right-

of-way, the grading code exemption did not apply.

       The court entered an order granting the land use petition. The court found the

"matter is not moot" because an authoritative determination would provide future

guidance and the parties agree the matter "is likely to recur."

       This matter is not moot as a result of WSDOT having already obtained the
       grading permits. The parties agree that this is a matter that is likely to
       recur. A decision in WSDOT's favor would provide relief to WSDOT in
       that if the permits are not required, it removes the possibility of conflicting
       City and State grading standards being applied to WSDOT's grading
       activities on the SR 520 project.

       The court ruled the City erroneously interpreted the grading code exemption

requiring WSDOT to obtain grading permits for the work bridges needed to access and

construct the West Approach Bridge. The court concluded development in "state

highway right-of-way" means "any land needed for highway purposes, including

temporary construction easements needed for highway construction." The court

        4WSDOT pointed out that if the court agreed the City erroneously interpreted the exemption to
obtain grading permits, it need not reach the question of preemption.
No. 72719-2-1/8


concluded only "WSDOT has statutory authority to determine what constitutes state

highway right of way pursuant to RCW 47.01.260 and RCW 47.12.010."

      Seattle's decision to require and to issue grading permits for portions of
      the SR 520 West Approach Bridge North project was an erroneous
      interpretation of the Seattle Grading Code, SMC 22.170. The grading
      code exempts development in "state highway right of way" from its
      permitting requirements. SMC 22.170.060.B.14. "State highway right of
      way" means any land needed for highway purposes, including temporary
      construction easements needed for highway construction. WSDOT has
      statutory authority to determine what constitutes state highway right of
      way pursuant to RCW 47.01.260 and RCW 47.12.010.

      The court concluded the decision of the City to require WSDOT to obtain grading

permits was an erroneous application of the law to the facts.

      Seattle's interpretation of its grading code as requiring permits for portions
      of the SR 520 project was an erroneous application of the law to the facts,
      for the reasons noted .. . above and in light of the practical complications
      of having inconsistent standards applicable to a single state highway
      construction contract. Although the Court makes no finding regarding
      whether such inconsistencies are established by the record in this case,
      the grading permit requirement could in other circumstances result in
      conflicting standards being applied to a single state highway construction
      contract. It is important for the state to have authority over all of the
      property needed for a highway construction project.

The court also ruled, "[S]tate law preempts the application of Seattle's grading permit

requirements to state highway construction projects."

       The court granted WSDOT's request to invalidate the grading permits.

              Based on the foregoing conclusions, it is hereby ORDERED that
       WSDOT's request for relief is GRANTED. The grading permits issued by
       the City of Seattle for the SR 520 West Approach Bridge project are void
       as having been issued contrary to what constitutes "state highway right of
       way" under Seattle's grading code, and because Seattle's authority to
       require grading permits for the SR 520 project is preempted by state law.
No. 72719-2-1/9


                                        ANALYSIS

       The City contends the court erred in rejecting its interpretation of the grading

code exemption and concluding the decision to require WSDOT to obtain grading

permits to construct work bridges on the temporary easements was an erroneous

application of the law to the facts.

       As a preliminary matter, we address whether the case is moot. As a general

rule, we will dismiss a case as moot if we can "no longer provide effective relief."

Orwick v. City of Seattle, 103 Wash. 2d 249, 253, 692 P.2d 793 (1984). Because WSDOT

seeks to affirm the decision to invalidate the grading permits, we can provide effective

relief. Nonetheless, we also conclude the exception to the mootness doctrine is met.

An authoritative determination will provide future guidance, and the interpretation of the

grading code exemption for WSDOT development in state highway right-of-way

presents an issue of continuing and substantial public interest that is likely to recur.

Westerman v. Carv, 125 Wash. 2d 277, 286, 892 P.2d 1067 (1994).

       Judicial review of land use decisions is governed by the Land Use Petition Act

(LUPA), chapter 36.70C RCW. RCW 36.70C.020(2); Griffin v. Thurston County Bd. of

Health. 165 Wash. 2d 50, 54, 196 P.3d 141 (2008). An appellate court stands in the same

position as the superior court and applies the standards set forth in RCW 36.70C. 130(1)

to the administrative record. Griffin. 165 Wash. 2d at 54-55; Isla Verde Int'l Holdings, Inc.

v. City of Camas. 146 Wash. 2d 740, 751, 49 P.3d 867 (2002); King County Dep't of Dev.

& Envtl. Servs. v. King County, 177 Wash. 2d 636, 642-43, 305 P.3d 240 (2013). LUPA

allows a court to grant relief only ifthe party seeking relief carries the burden of
No. 72719-2-1/10


establishing that one ofthe six standards under RCW 36.70C.130(1)(a) through (f) has

been met.


        We review de novo whether the land use decision is an erroneous interpretation

ofthe law under RCW 36.70C.130(1 )(b). Phoenix Dev., Inc. v. City of Woodinville. 171
Wash. 2d 820, 828, 256 P.3d 1150 (2011). A clearly erroneous application of the law to

the facts under RCW 36.700130(1 )(d) is present when "the reviewing court on the

record is left with the definite and firm conviction that a mistake has been committed."

Phoenix. 171 Wash. 2d at 828-29; Whatcom County Fire Dist. No. 21 v. Whatcom County,

171 Wash. 2d 421, 426-27, 256 P.3d 295 (2011).

        The Seattle grading code, SMC 22.170.060(A)(1)(d), requires a grading permit

for changes to existing grade or grading if "excavation, filling, and other movement of

earth material exceeds 500 cubic yards." However, the grading code expressly

exempts construction by WSDOT for state highway right-of-way subject to compliance

with the Puget Sound Runoff Program.5 SMC 22.170.060(B)(14) states, in pertinent

part:

        Exemptions. A grading permit is not required for the activities listed in
        subsection 22.170.060.B.

        14.    Development undertaken bv the Washington State Department of
               Transportation in state highway right-of-way that complies with
               standards established pursuant to Chapter 173-270 Washington
               Administrative Code, the Puget Sound Highway Runoff Program.161




         5There is no dispute the WSDOT SR-520 construction project complied with the standards for
the Puget Sound Runoff Program and the WSDOT "Highway Runoff Manual." The Puget Sound Runoff
Program requires WSDOT to comply with regulations in the Highway Runoff Manual. WAC 173-270-
030(1) states that "WSDOT shall use the highway runoff manual to directstormwater management for its
existing and new facilities and rights of way in the Puget Sound basin."
        6 Emphasis added.

                                                 10
No. 72719-2-1/11


       The interpretation of a municipal ordinance is a question of law reviewed de

novo. Ellensburg Cement Prods., Inc., v. Kittitas County. 179 Wash. 2d 737, 743, 317
P.3d 1037 (2014). We construe a municipal ordinance according to the rules of

statutory interpretation. Ellensburg Cement. 179 Wash. 2d at 743.

       Our objective is to ascertain and give effect to legislative intent. Ellensburg

Cement, 179 Wash. 2d at 743. We look first to the text of a statute to determine its

meaning. Griffin, 165 Wash. 2d at 55. When the meaning of statutory language is plain on

its face, the court must give effect to that plain meaning as an expression of legislative

intent. City of Spokane v. Spokane County. 158 Wash. 2d 661, 673, 146 P.3d 893 (2006).

Ifthe plain language is subject to only one interpretation, our inquiry is at an end. Lake

v. Woodcreek Homeowners Ass'n. 169 Wash. 2d 516, 526, 243 P.3d 1283 (2010).

       When interpreting a statute, "we 'must not add words where the legislature has

chosen not to include them.'" Lake, 169 Wash. 2d at 526 (quoting Rest. Dev., Inc. v.

Cananwill, Inc., 150 Wash. 2d 674, 682, 80 P.3d 598 (2003)). We must construe the

statute " 'so that all the language used is given effect, with no portion rendered

meaningless or superfluous.'" Rapid Settlements, Ltd. v. Symetra Life Ins. Co., 134
Wash. App. 329, 332, 139 P.3d 411 (2006) (quoting Prison Legal News. Inc. v. Dep't of

Corr., 154 Wash. 2d 628, 644, 115 P.3d 316 (2005)). We must also avoid an interpretation

that results in unlikely or strained consequences. Broughton Lumber Co. v. BNSF Ry.,

174 Wash. 2d 619, 635, 278 P.3d 173 (2012). We consider a provision "within the context

ofthe regulatory and statutory scheme as a whole." ITT Rayonier, Inc. v. Dalman, 122
Wash. 2d 801, 807, 863 P.2d 64 (1993) (cited in Dep't of Ecology v. Campbell & Gwinn,

LLC. 146Wn.2d 1, 10-11, 43 P.3d 4 (2002)).



                                             11
No. 72719-2-1/12


       The City concedes neither the SMC nor the grading code defines "[development

undertaken by [WSDOT]" or "state highway right-of-way."7 The City interprets the

exemption as applying only to "a strip of land, any portion of which is open as a matter

of right to public vehicular travel." The City asserts that because the temporary

construction easements are not open to public vehicle travel, the grading code

exemption does not apply. WSDOT asserts the City's interpretation does not give effect

to all ofthe language ofthe exemption, state law, or the exclusive authority of WSDOT

to construct and acquire property for the construction of state highway right-of-way. We

agree with WSDOT.

       Under RCW 36.70C.130(1)(b), a court may overturn a land use decision that is

"an erroneous interpretation of the law, after allowing for such deference as is due the

construction of a law by a local jurisdiction with expertise." This standard does not

require a court to give complete deference, but rather," 'such deference as is due.'"

Ellensburg Cement. 179 Wash. 2d at 753 (quoting RCW 36.70C.130(1)(b)). We do not

defer to an interpretation that conflicts with the plain language of the grading code

exemption. Waste Mgmt. of Seattle v. Utils. & Transp. Comm'n. 123 Wash. 2d 621, 628,

869P.2d 1034(1994)).

       The City's interpretation does not give effect to the plain language and is a

narrow and strained interpretation of the grading code exemption. The City uses the

definition of "right-of-way" from the land use code and the definition of "highway" from

the traffic code to interpret the language of the grading code exemption to mean only "a

strip of land, any portion of which is open as a matter of right to public vehicular travel."



        SMC22.170.060(B)(14).

                                              12
No. 72719-2-1/13


The land use code, SMC 23.84A.032, defines "right-of-way" as "a strip of land platted,

dedicated, condemned, established by prescription or otherwise legally established for

the use of pedestrians, vehicles or utilities." However, the land use code expressly

states that "[t]he definitions in this chapter provide the meanings of terms used in this

title." SMC 23.84A.001(A).8 The traffic code addresses the use of a highway for

vehicular travel. The traffic code defines "highway" as "the entire width between the

boundary lines of every way publicly maintained when any part thereof is open to the

use ofthe public for purposes of vehicular travel." SMC 11.14.245.

       The cases the City cites in support of its interpretation are also inapposite. In

Kalinowski v. Jacobowski. 52 Wash. 359, 362-64, 100 P. 852 (1909), the court

concluded the reference to a "right of way" in a deed established an easement across

the servient estate. In Ryan Mercantile Co. v. Great Northern Railway, 294 F.2d 629,

632 (1961), the Ninth Circuit interpreted a lease agreement that granted a "right of way"

and held that the "leased premises" included the right-of-way.

       The City's interpretation is contrary to the plain language and intent ofthe

grading code exemption, gives no meaning to the language that exempts

"fdlevelopment undertaken by the Washington State Department of Transportation in

state highway right-of-way," and ignores state law.9 The only interpretation that gives

effect to all of the language of the exemption recognizes the definition of "state highway

right-of-way" in Title 47 RCW and the exclusive authority of WSDOT to develop and

acquire property for state highway right-of-way, including temporary construction

easements that are integral to the construction of the SR-520 West Approach Bridge.


       8 Emphasis added.
       9 SMC 22.170.060(B)(14) (emphasis added).

                                              13
No. 72719-2-1/14


       Long-standing precedent and state law establish WSDOT is the only agency

authorized to site, design, construct, and acquire land for construction of state highways

under Title 47 RCW, "Public Highways and Transportation." RCW 47.01.260(1);

Deaconess Hosp. v. Wash. State Highway Comm'n. 66 Wash. 2d 378, 393, 403 P.2d 54

(1965) (as "an organ of government," WSDOT comprises the only agent of government

charged by law with carrying out the state's highway program and is vested with the

authority to build and maintain highways). RCW 47.01.260(1) states, in pertinent part:

      The department of transportation shall exercise all the powers and
       perform all the duties necessary, convenient, or incidental to the planning,
      locating, designing, constructing, improving, repairing, operating, and
       maintaining state highways, including bridges and other structures,
      culverts, and drainage facilities and channel changes necessary for the
       protection of state highways.1101

       Under state law, "right-of-way" is not limited to "a strip of land, any portion of

which is open as a matter of right to public vehicular travel." RCW 47.14.020(1) broadly

defines "right-of-way" to mean "the area of land designated for transportation

purposes."11 RCW 47.14.020 states that the definition of right-of-way shall "apply

throughout this chapter." Throughout Title 47 RCW, "right-of-way" is used to refer to

areas outside a traveled roadway. See e.g., RCW 47.12.010 (area needed to gain

access to any state highway); RCW 47.04.040 (ditches and drainage facilities).

       RCW 47.12.010 gives WSDOT the authority to acquire "any lands or interests in

land for a right-of-way for any state highway" including right-of-way temporary

easements. Under RCW 47.12.010, the "right-of-way to reach such property and gain




      10 Emphasis added.
      11 Emphasis added.

                                              14
No. 72719-2-1/15


access" includes the right to acquire property needed to access construction of state

highways. RCW 47.12.010 states, in pertinent part:

      Whenever it is necessary to secure any lands or interests in land for a
      right-of-way for any state highway, or for the drainage thereof or
      construction of a protection therefor. . . , or for any site for the erection
      upon and use as a maintenance camp, of any state highway, or any site
      for other necessary structures or for structures for the health and
      accommodation of persons traveling or stopping upon the state highways
      of this state, or any site for the construction and maintenance of structures
      and facilities adjacent to, under, upon, within, or above the right-of-way of
      any state highway for exclusive or nonexclusive use by an urban public
      transportation system, or for any other highway purpose, together with
      right-of-way to reach such property and gain access thereto, the
      department of transportation is authorized to acguire such lands or
      interests in land in behalf of the state.[12]

       Under state law, WSDOT has the discretion to obtain temporary easements for

purposes of construction rather than acquiring the property in fee. "Neither statute nor

decisional law of this state requires a condemnor to acquire a greater interest in

property than that which is required for the use ofthe facilities for which condemnation

is sought." Municipality of Metro. Seattle v. Kenmore Props., Inc., 67 Wash. 2d 923, 929,

410 P.2d 790 (1966); see also In re Condemnation Petition of Seattle Popular Monorail

Auth., 155 Wash. 2d 612, 636, 121 P.3d 1166 (2005) (condemnor determined fee interest

was necessary for the construction, operation, and maintenance ofthe monorail station

on property and for related construction staging and development).

      The requirement to obtain grading permits for work bridges to access and

construct the SR-520 West Approach Bridge is also a clearly erroneous application of

the grading code exemption to the facts. The undisputed record establishes




       12 Emphasis added.

                                            15
No. 72719-2-1/16


construction of the work bridges on the temporary easements was necessary to access

and construct the SR-520 West Approach Bridge.

       We affirm the decision to grant the land use petition and invalidate the grading

permits.13




WE CONCUR:
                                                  S^Qp^kfl^. fyf-




       13 Accordingly, we need not address the question of preemption and the Growth Management
Act, chapter 36.70A RCW.

                                               16